DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 7, 11 – 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ickler et al. (US 8,351,630) in view of Tsukamoto (US 3,944,757).
With respect to claims 1, 7 and 13, Ickler et al. teach an acoustic component (Fig.3), comprising a pipe (Fig.3, Item 16) having a slot (Fig.3, Item 18) configured on the pipe, the slot having an elongation direction along an elongation direction of the pipe (Fig.3), but fail to disclose a horn extending from a first end of the pipe. Regarding claims 7 and 13, Ickler et al. teach an acoustic driver (Fig.3, Item 14) acoustically 
On the other hand, Tsukamoto teaches an acoustic component (Fig.1) comprising a horn (Fig.1, Item 6) extending from a first end of a pipe (Fig.1, Item 3).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Tsukamoto horn configuration with the Ickler et al. design because it provide an acoustical matching between the air column within the pipe and the outer atmosphere, in this manner improving the acoustical performance of the component. 
With respect to claims 5, 6, 11, 12, 17 and 18, the Examiner considers that it would have been an obvious matter of design choice to provide the width of the slot being not greater than 2 millimeters, and wherein length of the slot is less than length of the pipe because it would tune the system to provide a predetermined acoustical performance as necessitated by the specific requirements of the particular application without departing form the scope and spirit of the Ickler et al. invention.   
 
Claims 2 – 4, 8 – 10 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ickler et al. (US 8,351,630) in view of Tsukamoto (US 3,944,757), and further in view of Ikeuchi et al. (US 6,519,348).
With respect to claims 2, 8 and 14, Ickler et al. and Tsukamoto teach the limitations already discussed in a previous rejection, but fail to disclose wherein a cross-sectional area of the pipe gradually reduces along the elongation direction of the pipe from a second end of the pipe to the first end of the pipe. 

It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Ikeuchi et al. configuration with the Ickler et al. and Tsukamoto design because it would help suppress resonance of sound within the pipe, in this manner improving the sound quality of the component.
With respect to claims 3, 9 and 15, the Examiner takes official notice that it is well known in the art to provide projections of centers of at least two cross sections of the pipe to an end surface are located in different positions, wherein the end surface is the cross section of the pipe at the second end of the pipe because it would prevent destructive interference created by reflected sound waves within the pipe, as disclosed by Bothe (US 8,995,700), De Vries (US 7,268,467) and Wente (US 2,135,610).  
With respect to claims 4, 10 and 16, the Examiner considers that it would have been an obvious matter of design choice to provide a length of the pipe, a cross-sectional area of the pipe at the first end and a cross-sectional area of the pipe at the second end are configured, on the condition that at least a portion of waves radiated into the pipe are reflected by an inner surface of the pipe to form reflected waves penetrating the slot, wherein the reflected waves form an angle within a range from 155o to 175o relative to the slot because it would tune the component to provide a predetermined acoustic performance as necessitated by the specific requirements of the particular application, and suggested by Ickler et al. (Col.5, Lines 23 – 35).   


Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 18, 2021